Citation Nr: 0832757	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-27 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
eye disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for sleep apnea, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a cardiovascular 
disorder, including as secondary to service-connected PTSD.

5.  Entitlement to service connection for obesity, including 
as secondary to service-connected PTSD.

6.  Entitlement to service connection for hyperglycemia, 
including as secondary to service-connected PTSD.

7.  Entitlement to service connection for osteoarthritis, 
including as secondary to service-connected PTSD.

8.  Entitlement to service connection for lumbar spine 
degenerative disc disease, including as secondary to service-
connected PTSD.

9.  Evaluation of erectile dysfunction, currently rated 
noncompensable.

10.  Entitlement to an increased rating for PTSD, currently 
rated 10 percent disabling.

11.  Entitlement to an increased rating for ulcerative 
colitis, currently rated 10 percent disabling.

12.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently rated noncompensable.

13.  Entitlement to an increased rating for hemorrhoids, 
currently rated noncompensable.

14.  Entitlement to an effective date prior to December 23, 
2005, for the grant of entitlement to service connection for 
erectile dysfunction.

15.  Entitlement to an effective date prior to December 23, 
2005, for the grant of entitlement to special monthly 
compensation for the loss of use of a creative organ.

16.  Entitlement to an effective date prior to February 28, 
2003, for the grant of entitlement to service connection for 
diabetes mellitus.

17.  Entitlement to an effective date prior to April 6, 1999, 
for the grant of entitlement to service connection for 
tinnitus.

18.  Entitlement to an effective date prior to June 28, 1970, 
for the grant of entitlement to service connection for 
ulcerative colitis.

19.  Entitlement to an effective date prior to June 28, 1970, 
for the grant of entitlement to service connection for 
defective hearing with high frequency hearing loss.

20.  Entitlement to an effective date prior to June 28, 1970, 
for the grant of entitlement to service connection for 
hemorrhoids.

21.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for an eye 
disorder, sleep apnea, a cardiovascular disorder, 
osteoarthritis, and lumbar spine degenerative disc disease; 
entitlement to an increased rating for bilateral hearing loss 
disability; and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for an eye disability was denied in a 
July 1974 rating decision.  The veteran was notified of the 
decision in August 1974, and an appeal of the decision was 
not initiated.

2.  Evidence added to the claims file since the July 1974 
rating decision establishes that the veteran has current 
diagnoses of the eye, a fact not established by the evidence 
prior to the July 1974 decision.

3.  Service connection for hypertension was denied in a 
February 2004 rating decision.  The veteran was notified of 
the decision in March 2004, and an appeal of the decision was 
not initiated.

4.  The evidence regarding hypertension, which was added to 
the record since the February 2004 rating decision, is 
cumulative and redundant, it does not raise a reasonable 
possibility of substantiating the claim, nor does it, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim.

5.  Obesity was not manifest during service and is not 
related to the veteran's active service.

6.  Obesity is not caused or aggravated by a service-
connected disease or injury.

7.  Hyperglycemia is associated with the veteran's service-
connected diabetes mellitus type II disability.

8.  Erectile dysfunction is manifested by erectile 
dysfunction only; there is no evidence indicating any penile 
deformity.

9.  The veteran's PTSD is characterized by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, with symptoms of sleep impairment, depression, 
anxiety, hypervigilance, mild memory loss, impaired 
concentration, and good relationships with his wife and 
daughters.

10.  The veteran's ulcerative colitis is characterized by no 
more than moderate disability, with infrequent exacerbations.

11.  The veteran's hemorrhoids are characterized by no 
reports of bleeding or thrombosis, with evidence of one 
hemorrhoid, which was not swollen.

12.  In February 2004, the RO denied the veteran's claims of 
entitlement to service connection for erectile dysfunction 
and entitlement to special monthly compensation for the loss 
of use of a creative organ.

13.  The veteran did not appeal the February 2004 rating 
decision with regard to his claims of entitlement to service 
connection for erectile dysfunction and entitlement to 
special monthly compensation for the loss of use of a 
creative organ.

14.  The next communication regarding the veteran's claims of 
entitlement to service connection for erectile dysfunction 
and entitlement to special monthly compensation for the loss 
of use of a creative organ was the submission of a treatise 
showing a relationship between PTSD and sexual disorders, 
received by the RO on December 23, 2005.

15.  In a July 1970 rating decision, the RO granted service 
connection for ulcerative colitis and hemorrhoids, effective 
June 28, 1970; the veteran did not appeal the effective date 
assigned in that decision.

16.  In a September 1970 rating decision, the RO granted 
service connection for defective hearing with high frequency 
hearing loss, effective June 28, 1970; the veteran did not 
appeal the effective date assigned in that decision.

17.  In an April 1999 rating decision, the RO granted service 
connection for tinnitus, effective April 6, 1999; the veteran 
did not appeal the effective date assigned in that decision.

18.  In an October 2003 rating decision, the RO granted 
service connection for diabetes mellitus, effective February 
28, 2003; the veteran did not appeal the effective date 
assigned in that decision.

19.  On January 30, 2006, the veteran's attorney submitted a 
claim, which requested earlier effective dates for all of the 
veteran's service-connected disabilities.  The veteran and 
his attorney have not alleged clear and unmistakable error 
(CUE) with respect to any previous RO decision.


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1974 rating decision 
wherein the RO denied service connection for an eye 
disability is new and material; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).

2.  Evidence submitted since the February 2004 rating 
decision wherein the RO denied service connection for 
hypertension is not new and material; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

3.  Obesity was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Obesity is not proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).

5.  Diabetes mellitus type II with hyperglycemia was incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

6.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7599-7522 
(2007).

7.  The criteria for a 30 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

8.  The criteria for a rating in excess of 10 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7323 (2007).

9.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2007).

10.  The criteria for entitlement to an effective date prior 
to December 23, 2003, for a grant of service connection for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 
5101(a), 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2007).

11.  The criteria for entitlement to an effective date prior 
to December 23, 2003, for the grant of entitlement to special 
monthly compensation for loss of use of a creative organ have 
not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).

12.  The July 1970, September 1970, April 1999, and October 
2003 rating decisions, which granted service connection for 
ulcerative colitis, hemorrhoids, defective hearing with high 
frequency hearing loss, tinnitus, and diabetes mellitus, and 
assigned effective dates are final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).

13.  There is no legal entitlement to an effective date 
earlier than February 28, 2003, for the grant of service 
connection for diabetes mellitus.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

14.  There is no legal entitlement to an effective date 
earlier than April 6, 1999, for the grant of service 
connection for tinnitus.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).

15.  There is no legal entitlement to an effective date 
earlier than June 28, 1970, for the grant of service 
connection for ulcerative colitis.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

16.  There is no legal entitlement to an effective date 
earlier than June 28, 1970, for the grant of service 
connection for defective hearing with high frequency hearing 
loss.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).

17.  There is no legal entitlement to an effective date 
earlier than June 28, 1970, for the grant of service 
connection for hemorrhoids.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claims were received after the enactment of the 
VCAA.

A letter dated in February 2006 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed that in order to substantiate claims for 
increased evaluations, the evidence needed to show the 
disabilities had worsened in severity.  He was informed of 
what constituted new and material evidence to reopen a claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  He was informed of 
how to substantiate the service connection claims, including 
those for secondary service connection.  In addition, the 
veteran was informed of how to substantiate a claim for an 
earlier effective date.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statements of the case dated in July 2006 and March 2007 
provided the veteran with the rating criteria used to 
determine his disability evaluations.  Thus, the veteran had 
actual notice of the rating criteria used to evaluate his 
disabilities  Therefore, the veteran has been provided with 
all necessary notice regarding his claims for increased 
evaluations.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the statements of 
the case dated in July 2006 and March 2007, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his attorney has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on some of the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
notes that the veteran was not scheduled for examinations 
regarding his secondary service claims.  As will be discussed 
below, such examinations were not necessary.  See Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  New and Material Evidence - Eye Disorder, Hypertension

The veteran has contended that he has an eye disorder and 
hypertension that are related to his active duty.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Eye Disability

In a July 1974 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for an eye 
disability.  The decision indicated that, while there was 
some record of the veteran being treated for his eyes in 
service, current examination was normal.  The RO concluded 
that the claimed disability was not shown by the evidence of 
record.

The evidence of record at the time of the July 1974 rating 
decision included the veteran's service medical records.  An 
October 1969 record shows the veteran complained of aching 
pain from the corner of his right eye.  A January 1970 entry 
shows the veteran complained of poor vision in his left eye 
following trauma to that eye.  At one point, he complained of 
no vision at all.  There was some pain, and the veteran could 
only raise his eyelid halfway.  The next day, his disposition 
had much improved.  On examination, visual fields were 
intact.  Upon separation in June 1970, the veteran's vision 
was 20/20, and his eye examination was normal.  He reported 
no history of eye trouble at that time.

In May 1971, the veteran underwent VA examination.  His eyes 
were negative.

In July 1974, the veteran underwent VA examination.  He had 
vision of 20/20 in each eye.  He had little scars over his 
face and eyelids from shrapnel that struck him when a mine 
exploded.  Other than that, his eyes are essentially normal.  
He had good vision with no residuals from this trauma.  There 
was no evidence of direct injury to the internal structures 
of the eyes.

In August 2001, the veteran underwent Agent Orange 
examination.  His eye examination revealed that pupils were 
reactive.  Extraocular movements were full.  Visual field was 
full.  Sclerae and conjunctivae were clear.  Fundi with 
normal disk and vessels.

In March 2003, the veteran underwent Agent Orange 
examination.  He indicated that he wore reading glasses.

An August 2003 VA outpatient record shows the veteran 
indicated he only wore glasses for reading.  Following 
examination, the veteran was diagnosed with no diabetic 
retinopathy and a mild decreased tear.  His visual acuity was 
noted to be 20/20 in the right eye and 20/20-1 in the left 
eye.

An August 2004 VA outpatient record shows the veteran had a 
problem seeing small print close to his eyes.  Distance was 
good.  He had no eye symptoms.  Following examination, the 
assessment was type II diabetes mellitus with no evidence of 
diabetic retinopathy.  He had mild cataracts in each eye.

A January 2006 VA outpatient record shows the veteran had no 
visual changes with his present prescription.  Following 
examination, the assessment was type II diabetes mellitus 
with no evidence of diabetic retinopathy.  The veteran also 
had a refractive error.

After reviewing the evidence of record, the Board concludes 
that new and material evidence has been added to the claims 
file to reopen the veteran's claim.  Specifically, the claim 
was previously denied because the veteran's post-service eye 
examination was normal.  However, newly added evidence shows 
the veteran has mild cataracts and refractive error.  This 
relates to the unestablished fact of whether the veteran has 
a current eye disability.  Thus, the issue is reopened, and 
the veteran's claim is granted to this extent.  The Board 
finds that a remand is necessary to afford the veteran an 
examination.  Such will be discussed below.

In the alternative, since there are different diagnoses, this 
is a new claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).


Hypertension

In a February 2004 rating decision, the RO denied service 
connection for hypertension.  Although the veteran had a 
diagnosis, the RO determined that the evidence showed the 
veteran's hypertension was not secondary to his diabetes, and 
it was not related to any event in service.

The evidence of record at the time of the February 2004 
rating decision included the veteran's service medical 
records.  They revealed no treatment for or diagnosis of 
hypertension while on active duty.  When examined for 
separation, the veteran's blood pressure was 126/86.  He 
denied any history of high or low blood pressure.

In May 1971, the veteran underwent VA examination.  His blood 
pressure was 110/80.

An October 1997 VA outpatient record lists hypertension as 
one of the veteran's health problems.

In March 2003, the veteran underwent VA Agent Orange 
examination.  He indicated that he had hypertension since 
1983.  He had diabetes mellitus since 2002.

In November 2003, the veteran underwent VA examination.  He 
reported having been diagnosed with diabetes in 2002 and 
having had hypertension since 1983.  Following examination, 
the diagnosis was hypertension.  The examiner noted that 
diabetes was of recent onset.  The veteran had hypertension 
for many years.  It was less likely than not that 
hypertension was related to diabetes mellitus.

Evidence added to the record following the February 2004 
rating decision includes January 2006 VA outpatient treatment 
records showing a continuing diagnosis of hypertension.

After reviewing the record, the Board finds that new and 
material evidence has not been added to the claims file to 
warrant reopening the veteran's claim.  In particular, the 
only added evidence shows a continuing diagnosis of 
hypertension.  This was a fact already established by the 
evidence of record prior to the February 2004 rating 
decision.  Indeed, the veteran has indicated that he has had 
a diagnosis of hypertension since 1983.  The new evidence 
only repeats the veteran's diagnosis, a fact already known to 
VA prior to February 2004.  Therefore, new and material 
evidence has not been added to the veteran's claims file 
regarding this issue, and it is not reopened.


III.  Service Connection Claims

Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, revisions were 
made to this regulation.  However, since the veteran filed 
his claim prior to this date, the Board will apply the 
version of the regulation that existed at that time, which 
version favors the veteran.


 Obesity

The veteran has contended that he has obesity that is due to 
his service.  Specifically, he has contended that this 
disorder is secondary to his service-connected PTSD.

The claims file shows the veteran has been diagnosed with 
obesity.  Treatment for obesity is well-documented.  However, 
the competent evidence of record shows this disorder is not 
secondary to the veteran's PTSD, as claimed by his attorney.

The veteran's attorney has submitted numerous studies that 
she believes show the veteran's PTSD caused his claimed 
disorders, including obesity.  However, the information 
submitted in December 2005 and January 2006 only tends to 
show that those with PTSD had a greater number of self-
reported health problems and general medical complaints.  
Therefore, PTSD was predictive of poor health.  Those with 
PTSD were more likely to have a greater number of physical 
health problems than those who do not have PTSD.

The veteran's attorney submitted additional studies in May 
2007, which mostly repeated the results from the earlier 
studies.  They indicated that reporting of physical health 
problems was greater in those with PTSD.

While this information submitted by the veteran's attorney is 
informative, none of it relates to the veteran or his claim 
regarding obesity.  This information merely suggests that 
those with PTSD or other psychiatric disorders have a higher 
incidence of self-reporting physical health problems.  It 
does not suggest that PTSD causes obesity.  Therefore, the 
Board finds that this is not competent evidence of a link 
between the veteran's PTSD and obesity.

Finally, the Board notes that the veteran was not scheduled 
for an examination to determine whether his obesity is 
secondary to his PTSD.  The Board finds that such examination 
is not necessary because the record is sufficient to make a 
decision.  38 C.F.R. § 3.159(c)(i)(4).  The record is void of 
any competent evidence to show that obesity is related to the 
veteran's PTSD.  Accordingly, it was not necessary to obtain 
a medical examination or medical opinion in order to decide 
the claim in this case.  38 C.F.R. § 3.159(c)(i)(4); Duenas 
v. Principi, supra.  The treatise information provided by the 
veteran's attorney does not show causation between the 
veteran's PTSD and obesity.  Instead, it only shows that 
those with PTSD self report more physical disabilities than 
those without.  None of the evidence submitted by the 
veteran's attorney relates to obesity as a specific disorder.  
If such evidence was deemed competent to require VA to 
provide examinations, the RO would be required to schedule 
every veteran with a psychiatric disability for every 
physical disability he manifests, to determine whether it is 
due to the mental illness.  The possible relationship between 
these disorders is tenuous.  Thus, affording the veteran an 
examination on this claim is not necessary.

The Board concludes that the evidence preponderates against a 
finding that the veteran's obesity is related to his PTSD.  
Thus, the claim is denied on this basis.

With regard to direct service connection, the Board notes 
that a review of the service medical records shows they are 
silent for complaints related to obesity.  The veteran denied 
the presence of this disorder upon separation, and his 
examinations at that time were normal.

As indicated above, the veteran was not scheduled for an 
examination on this issue.  However, such an examination is 
not warranted when the service medical records contain no 
evidence of any disease, injury, or event related to the 
claimed disorders.  Duenas v. Principi, supra.  Thus, the 
Board determines this examination is not necessary, and the 
evidence preponderates against a finding that obesity is 
related to the veteran's active duty.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Hyperglycemia

The veteran contends that he has hyperglycemia that should be 
subject to service connection.  The evidence of record shows 
the veteran has been assessed with hyperglycemia during his 
post-service VA treatment.  The Board notes hyperglycemia can 
be a symptom of other disabilities, such as the veteran's 
service-connected diabetes mellitus type II.  Therefore, the 
Board finds that service-connection should be granted for 
hyperglycemia as a part of the veteran's service-connected 
diabetes mellitus type II disability.  

Thus, entitlement to service connection for diabetes mellitus 
type II with hyperglycemia is granted.


IV.  Rating Claims

Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).


Erectile Dysfunction

The veteran has contended that his erectile dysfunction 
should be rated compensably.  His disability is rated under 
the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 
(2007).  The veteran's specific disability is not listed on 
the Rating Schedule, and the RO assigned Diagnostic Code 7599 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2007).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, penis, deformity, with loss of erectile 
power.

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

The Board notes that the veteran is already in receipt of 
entitlement to special monthly compensation for loss of use 
of a creative organ.

In November 2003, the veteran underwent VA examination.  On 
examination, the penis and testes were normal.

A July 2008 VA examiner's opinion shows the veteran's 
erectile dysfunction is related to his PTSD and diabetes 
mellitus.

The veteran has erectile dysfunction.  The question herein is 
whether the veteran is entitled to a 20 percent evaluation 
under Diagnostic Code 7522, which entails both loss of 
erectile power and deformity of the penis.

The objective medical evidence reveals no deformity of the 
penis.  The Board cannot conclude there is a deformity when 
the medical examination conducted in November 2003 
specifically found no deformity.

The Board cannot grant a 20 percent evaluation under 
Diagnostic Code 7522 for erectile dysfunction with deformity 
of the penis without deformity of the penis.  The veteran has 
been granted benefits for loss of use of creative organ based 
on findings in the examinations.  The Board emphasizes that 
the medical evidence establishes that there is no deformity, 
and there is no contrary lay or medical evidence.

Such loss alone warrants only a zero percent evaluation, as 
the criteria for a compensable evaluation under Diagnostic 
Code 7522 require deformity of the penis.  38 C.F.R. §§ 4.31, 
4.115b.

In sum, the only symptom attributable to the service-
connected erectile dysfunction is simply the erectile 
dysfunction.  This alone without related deformity of the 
penis is insufficient for the granting of a compensable 
evaluation under Diagnostic Code 7522.  As the veteran does 
not meet the minimal criteria for a compensable evaluation 
under this provision, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.31.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2007) whether 
or not raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of erectile dysfunction not contemplated in 
the currently assigned zero percent rating permitted under 
the Schedule.  Thus, the evidence preponderates against the 
veteran's claim, and it must be denied.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.


PTSD

The veteran has contended that he is entitled to a rating 
higher than 10 percent for his PTSD.

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, a 
10 percent rating. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

VA outpatient treatment records beginning in November 2004 
show the veteran attended weekly group therapy support 
meetings for his PTSD.  This continued through May 2007.  The 
veteran presented with complaints of sleep disturbance, 
nightmares, flashbacks, depression, anxiety, and survivor's 
guilt.  He continuously denied suicidal or homicidal 
ideation.

In April 2005, the veteran underwent VA examination.  He 
attended weekly PTSD group meetings and remained employed 
full-time with Union Pacific Railroad.  There had been no 
remission of daily nightmares and intrusive memories, 
avoidance, or heightened arousal symptoms.  He denied any 
time lost from work.  However, he avoided contact with others 
as much as possible.  The veteran had been married since 1971 
and described his wife as very supportive.  He denied any 
current verbal abuse of his wife.  He had a history of 
aggressive behavior but denied any current acting out.  He 
had a few friends and maintained an isolated lifestyle, 
avoiding as much interpersonal contact as possible.  He 
denied any suicidal or homicidal behavior.

On examination, the veteran was appropriately dressed, alert, 
and oriented.  His mood was dysphoric, and his affect was 
appropriate.  He reported moderate depression and mood 
swings.  He denied suicidal or homicidal ideation.  He denied 
hallucinations.  There was no evidence of delusional 
thinking.  The veteran's thought processes were generally 
logical and goal directed.  Insight, memory, and judgment 
were intact.  He reported emotional numbing, social 
isolation, difficulties with early morning wakening, fatigue, 
irritability, variable mood, and hypervigilance.  The 
diagnosis was PTSD, and the GAF score was 60.

A March 2006 private treatment record shows the veteran was 
evaluated for PTSD.  He had been unable to work since having 
back surgery in July 2005.  He had a major worsening of his 
underlying chronic PTSD during this time of injury and 
lifestyle change.  He complained of intrusive recollections 
of combat, nightmares, a sense of reliving experiences, 
intense psychological distress at exposure to cues that 
resemble combat, avoidance, crowd avoidance, feelings of 
detachment, difficulties with family relationships, and 
increased arousal.  He had considerable impairment in his 
ability to establish and maintain effective or favorable 
relationships.  His intolerance of coworkers came close to 
costing him his job.  On examination, he was alert and 
oriented.  He was depressed in conversation and behavior.  He 
was slightly withdrawn.  He had some anxiety driven 
movements.  The veteran's speech was clear with slightly 
decreased rate and volume.  He had a restricted range of 
affect with dysthymic tones.  Attention and concentration 
were impaired but functional.  His remote memory was good, 
and his immediate recall was impaired but functional.  He 
denied suicidal or homicidal ideation.  He had goal oriented 
thoughts, and judgement and insight were fair.  The diagnosis 
was PTSD, and the GAF score was 45.

In May 2006, the veteran underwent VA examination.  He 
continued to experience problems with nightmares twice a week 
and other sleep disturbance.  He also complained of intrusive 
thoughts and flashbacks three times per month.  Previously, 
he carried a pistol for protection but no longer did.  He 
tried to avoid thinking or talking about the war.  He tended 
to stay to himself and probably had one friend.  The veteran 
reported he was short-tempered, irritable, and hard to deal 
with.  He has gotten into fights with most family members.  
His son was afraid to return home.  In the past year, things 
had been better, but his temper was still very short.  He 
complained of heightened arousal and hypervigilance.  He 
complained that his concentration and memory were very poor.  
He described an exaggerated startle response.

The veteran indicated that he was no longer working due to 
back surgery.  However, while he had been working, he had 
problems with coworkers and with concentration.  He had a 
good relationship with his wife and two daughters but was 
estranged from his son following a fight.  He got into 
several fights with his wife that threatened to get physical.  
However, in such situations, he isolated so as not to get 
physical.  His activities and leisure pursuits were minimal.  
He had difficulty being in crowds.  He had no history of 
violence or assaultiveness.  He had intermittent suicidal 
ideation and no homicidal ideation.  The examiner opined that 
the veteran's functioning appeared to be severely impacted 
and impaired by his PTSD.

On examination, the veteran had problems with attention.  He 
was appropriately dressed, alert, and fairly oriented.  His 
mood was dysphoric with mostly flat affect but appropriate to 
content.  Thought processes were generally logical and goal 
oriented with intact insight and judgment.  There was no 
evidence of delusions or hallucinations.  He had flashbacks.  
He had poor eye contact and cried during the examination.  He 
had adequate grooming and hygiene.  His wife took care of 
most of the bills.  The veteran had no history of ritualistic 
behavior that interfered with routine activities.  His speech 
was normal.  He did not endorse panic attacks but had 
symptoms of anxiety.  He denied depression, and there was no 
evidence of impaired impulse control.  The diagnosis was 
PTSD, and the GAF score was 55.

Based on a review of the record, the Board finds that the 
evidence shows the veteran's disability more nearly 
approximates the criteria for a 30 percent disability rating 
for PTSD.  Specifically, the veteran has demonstrated nearly 
all of the symptoms associated with this rating, including 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss.  While he had to discontinue working due to his 
back surgery, he indicated that he had been forced to isolate 
himself at work to avoid conflicts with coworkers.  This 
demonstrates occasional decrease in work efficiency.

However, the Board finds that an increase to a 50 percent 
rating is not warranted, because the veteran has not 
demonstrated occupational and social impairment with reduced 
reliability and productivity.  Indeed, the veteran indicated 
that, while he would get angry at other workers due to their 
unsatisfactory work, he would isolate himself instead of 
confronting them.  In addition, the only symptoms associated 
with a 50 percent rating that the veteran has demonstrated 
are a depressed mood and some memory problems.  He has no 
history of flattened affect, abnormal speech, panic attacks, 
difficulty understanding complex commands, impaired judgment, 
or impaired abstract thinking.  In addition, while he 
indicates he is estranged from his son, he described his 
relationships with his daughters and wife as good.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

The Board finds that most of the GAF scores assigned to the 
veteran's PTSD are consistent with the 30 percent rating 
assigned herein.  Specifically, the symptoms experienced by 
the veteran are consistent with the criteria noted for scores 
between 51 and 60.  While the veteran was given a GAF score 
of 45 in March 2006, the Board finds that the other GAF 
scores are more accurate and supported by the clinical 
findings.  Specifically, while he only very recently 
described some thoughts of suicidal ideation, he had no other 
"serious symptoms."  He had no severe obsessional rituals, 
his thinking and judgment were intact, and he had a good 
relationship with his wife and daughters.  When he did work, 
he was able to isolate himself so as not to cause a fight 
with his coworkers.  Therefore, while the veteran was once 
assigned a GAF score of 45, the Board finds that his symptoms 
are more closely analogous to the symptoms associated with 
GAF scores between 51 and 60.  Such scores are consistent 
with the increase to a 30 percent rating.

Therefore, the Board concludes that the evidence shows the 
veteran's PTSD warrants a 30 percent disability rating.  The 
evidence also preponderates against a finding that a rating 
in excess of 30 percent is warranted.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.


Ulcerative Colitis

The veteran has contended that he is entitled to a rating in 
excess of 10 percent for his service-connected ulcerative 
colitis.

Diagnostic Code 7323 provides ratings for ulcerative colitis.  
Moderate ulcerative colitis, with infrequent exacerbations, 
is rated 10 percent disabling.  Moderately severe ulcerative 
colitis, with frequent exacerbations, is rated 30 percent 
disabling.  38 C.F.R. § 4.114.

In April 2006, the veteran underwent VA examination.  He had 
been on a diet for obesity and had lost some weight.  He had 
no nausea or vomiting.  He had no constipation or diarrhea 
for the past twelve months.  The veteran attributed this to 
his no longer working.  On examination, there was no 
malnutrition, anemia, or other evidence of debility.  There 
was no abdominal pain.  The veteran underwent no current 
treatment.  The diagnosis was ulcerative colitis, quiescent.

Based on the record, the Board finds that an increased rating 
is not warranted for ulcerative colitis because the veteran's 
disability is not moderately severe, with frequent 
exacerbations.  The evidence shows the veteran's ulcerative 
colitis was essentially asymptomatic and not causing him any 
problems.  He reported a history of symptoms, but they had 
stopped since he ceased working and his stress was 
alleviated.  As such, the evidence shows the veteran's 
ulcerative colitis is not moderately severe.  Therefore, the 
evidence preponderates against a finding that an increased 
rating is warranted, and the claim is denied.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.


Hemorrhoids

The veteran has contended that he is entitled to a 
compensable rating for his service-connected hemorrhoids.

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  38 C.F.R. § 4.114.

In April 2006, the veteran underwent VA examination.  He 
reported a normal degree of sphincter control.  He had no 
fecal leakage.  He reported no bleeding or thrombosis of his 
hemorrhoids.  The veteran indicated that sometimes his 
hemorrhoids stuck out during a bowel movement, and he had to 
put them back in.  He denied current treatment but indicated 
that occasionally he used Preparation H for the irritation.  
On examination, there was no fecal leakage.  The size of the 
lumen, rectum, and anus was normal.  There were no signs of 
anemia.  On examination, there was one non-swollen skin tag 
and hemorrhoid.  There was no evidence of bleeding.  The 
diagnosis was hemorrhoids.

Based on a review of the record, the Board finds that the 
evidence shows the veteran's hemorrhoids do not warrant an 
increase to a compensable rating.  Specifically, the veteran 
had one hemorrhoid on examination, which was not swollen.  He 
reported no history of bleeding or thrombosis of any 
hemorrhoids.  The VA examiner noted no excessive redundant 
tissue.  Therefore, the veteran has not demonstrated any of 
the criteria associated with a 10 percent rating, the 
evidence preponderates against his claim, and it must be 
denied.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.


V.  Earlier Effective Date

Erectile Dysfunction and Special Monthly Compensation

In a November 2006 rating decision, the RO awarded service 
connection for erectile dysfunction and entitlement to 
special monthly compensation based on loss of use of a 
creative organ.  The effective date assigned was December 23, 
2005, for both awards.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

In February 2003, the veteran initiated a claim of 
entitlement to benefits for loss of use of a sexual organ 
with special monthly compensation.

In a February 2004 rating decision, the RO denied entitlement 
to service connection for erectile dysfunction and 
entitlement to special monthly compensation on account of 
loss of use of a creative organ.  The veteran received notice 
of this decision in March 2004, and did not file a notice of 
disagreement.

On December 23, 2005, the RO received a printed article from 
the veteran regarding the effect PTSD has on certain health 
problems, including sexual dysfunction.  The RO assigned this 
as the veteran's date of claim.

The veteran, through his attorney, has asked for an earlier 
effective date but has not specified which date he believes 
is the appropriate one.

Based on a review of the evidence on file, the Board finds 
that the effective date of December 23, 2005, is the earliest 
effective date assignable for the issues of entitlement to 
service connection for erectile dysfunction and entitlement 
to special monthly compensation.

The February 2004 rating decision is final.  When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  
Thus, the claim which is on appeal here is dated December 23, 
2005, the effective date assigned to the veteran's claim.  
Assignment of an effective date other than December 23, 2005, 
is not warranted.  In addition, there is no statement 
contained in the claims file, dated between March 2004 and 
December 23, 2005, which could be construed as an informal 
claim for these benefits.  38 C.F.R. § 3.155  Consequently, 
entitlement to an effective date earlier than December 23, 
2005, for the grant of service connection for erectile 
dysfunction and entitlement to special monthly compensation 
based on loss of use of a creative organ, is denied.


Diabetes Mellitus, Tinnitus, Ulcerative Colitis, Defective 
Hearing, Hemorrhoids

The veteran has raised claims of entitlement to earlier 
effective dates for the awards of service connection for 
diabetes mellitus, tinnitus, ulcerative colitis, defective 
hearing with high frequency hearing loss, and hemorrhoids.

Service connection for ulcerative colitis and hemorrhoids was 
awarded in a July 1970 rating decision.  An effective date of 
June 28, 1970 was assigned.

Service connection for defective hearing with high frequency 
hearing loss was awarded in a September 1970 rating decision.  
An effective date of June 28, 1970 was assigned.

Service connection for tinnitus was awarded in an April 1999 
rating decision.  An effective date of April 6, 1999 was 
assigned.

Service connection for diabetes mellitus was awarded in an 
October 2003 rating decision.  An effective date of February 
28, 2003 was assigned.

At the time each of these disabilities was awarded service 
connection, the veteran did not raise a claim for entitlement 
to an earlier effective date.

In a January 2006 written statement, the veteran's attorney 
indicated that he sought the earliest possible effective 
dates for each of his service-connected disabilities.

The laws and regulations governing effective dates were 
detailed above.  However, once an effective date has become 
final, a claimant's only recourse is to have the final 
decision revised on the grounds of clear and unmistakable 
error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
While the veteran has disagreed with the effective date 
assigned for his service-connected diabetes mellitus, 
tinnitus, ulcerative colitis, defective hearing, and 
hemorrhoids, he has not filed a claim for CUE.  The veteran's 
and his attorney's written statements do not contain specific 
allegations of error in fact or law in the July 1970, 
September 1970, April 1999, or October 2003 rating decisions, 
as required for a CUE motion.  The veteran and his attorney 
have not advanced a contention regarding when they believe 
the effective dates should be assigned.  Instead, the 
veteran's attorney raised a claim regarding all effective 
dates for all of the veteran's service-connected 
disabilities.

Regardless of whether "effective date" refers to the date 
that disability payments are set to commence or the actual 
date of disability, 38 U.S.C.A. § 5110(a) makes it clear that 
a veteran cannot receive service-connected disability 
payments "earlier than the date of receipt of application 
therefor."  No matter how the veteran tries to define 
"effective date," the simple fact is that, absent a showing 
of CUE, he cannot receive disability payments for a time 
frame earlier than the application date of his current claim, 
even if there was new evidence supporting an earlier 
disability date.

To hold otherwise would also vitiate the rule of finality.  
The "purpose of the rule of finality is to preclude 
repetitive and belated readjudications of veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  The idea that veterans could continually raise new 
claims for retroactive compensation by providing new evidence 
supporting an earlier disability date is not the correct 
result, and it is contrary to 38 U.S.C.A. § 5110(a). 

In July 1970, September 1970, April 1999, and October 2003, 
the RO issued decisions awarding service connection for the 
disabilities claimed herein.  It was then that the veteran 
could have tried to obtain an earlier effective date, but the 
veteran allowed that opportunity to pass.  Absent a showing 
of CUE, the veteran cannot now seek an earlier effective date 
and have a proverbial "second bite at the apple."  Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

The Board finds that there is no proper claim as to these 
issues.  The veteran has not alleged CUE and, as such, his 
claims for earlier effective dates are considered to be 
freestanding claims, which are not valid claims. Thus, the 
claims for earlier effective dates for the award of service 
connection for diabetes mellitus, tinnitus, ulcerative 
colitis, defective hearing with high frequency hearing loss, 
and hemorrhoids must be denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for an eye disorder is granted.

The application to reopen the claim of entitlement to service 
connection for hypertension is denied.

Service connection for obesity, including as secondary to 
service-connected PTSD, is denied.

Service connection for diabetes mellitus type II with 
hyperglycemia is granted.

A compensable evaluation for erectile dysfunction is denied.

A 30 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of VA benefits.

A rating in excess of 10 percent for ulcerative colitis is 
denied.

A compensable rating for hemorrhoids is denied.

Entitlement to an effective date prior to December 23, 2005, 
for the grant of service connection for erectile dysfunction 
is denied.

Entitlement to an effective date prior to December 23, 2005, 
for the grant of entitlement to special monthly compensation 
for the loss of use of a creative organ is denied.

Entitlement to an effective date prior to February 28, 2003, 
for the grant of entitlement to service connection for 
diabetes mellitus is denied.

Entitlement to an effective date prior to April 6, 1999, for 
the grant of entitlement to service connection for tinnitus 
is denied.

Entitlement to an effective date prior to June 28, 1970, for 
the grant of entitlement to service connection for ulcerative 
colitis is denied.

Entitlement to an effective date prior to June 28, 1970, for 
the grant of entitlement to service connection for defective 
hearing with high frequency hearing loss is denied.

Entitlement to an effective date prior to June 28, 1970, for 
the grant of entitlement to service connection for 
hemorrhoids is denied.


REMAND

Some of the veteran's claims must be remanded for additional 
development.

With regard to the veteran's claim of entitlement to service 
connection for an eye disorder, the Board reopened this claim 
because of the submission of new and material evidence.  Now, 
the Board has determined that a remand is necessary to afford 
the veteran an examination.  Such examination should 
determine whether any currently diagnosed eye disorder is 
related to any event or injury incurred during service.

Furthermore, after the last adjudication by the RO, the 
veteran submitted private treatment records relating to his 
claim for an increased rating for defective hearing.  The 
veteran did not waive RO review of this evidence, although 
his attorney had waived RO review of previously submitted 
evidence.  The RO must furnish the veteran a supplemental 
statement of the case in response to all new evidence that is 
pertinent to his claim.  Thus, a remand is necessary for 
readjudication of this claim.

The veteran contends that his sleep apnea, cardiovascular 
disease, osteoarthritis and lumbar spine degenerative disc 
disease are secondary to his PTSD.  The veteran's attorney 
had submitted treatise evidence suggesting a relationship 
between PTSD or other mental disorders and cardiovascular 
disease, musculoskeletal disorders, and sleep disorders.  
Thus, these issues must be remanded to afford the veteran an 
examination.  A VA examiner must provide an opinion as to 
whether any of these disorders is related to the veteran's 
PTSD.

Finally, the Board must remand the veteran's claim of 
entitlement to TDIU because this issue is inextricably 
intertwined with the other issues being remanded herein.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine whether any 
currently diagnosed eye disorder is 
related to any incident or injury incurred 
during active duty.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed eye disorder is related to the 
veteran's active duty.

2.  Schedule the veteran for an 
examination(s) to determine whether any 
currently diagnosed sleep apnea, 
cardiovascular disorder, osteoarthritis, 
or lumbar spine degenerative disc disease 
is related to his PTSD.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed cardiovascular, 
musculoskeletal, or sleep disorder is 
related to the veteran's PTSD.

3.  Readjudicate the veteran's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


